458 F.2d 512
UNITED STATES of America, Plaintiff-Appellee,v.Fred R. CLANTON, Defendant-Appellant.
No. 71-3032 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
May 9, 1972.

Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed.1 See Local Rule 21.  Appellant, a postal service employee, was convicted on two counts of embezzling from the United States mail in violation of 18 U.S.C.A. Sec. 1709.  We find no error as urged in the argument of the prosecutor nor in the cross-examination of appellant by the prosecutor.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966